     Case 2:17-cv-01434-KJM-JDP Document 70 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, Jr.,                            No. 2:17-cv-1434-KJM-JDP-P
12                        Plaintiff,
13            v.                                          ORDER
14    REDDY, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to the previously assigned United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 17, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. No party has filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
     Case 2:17-cv-01434-KJM-JDP Document 70 Filed 03/17/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed September 17, 2020, are adopted in full; and
 5          2. Plaintiff’s claims against defendants Kernan and City of Vacaville are DISMISSED for
 6   failure to state a claim upon which relief may be granted.
 7   DATED: March 17, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
